Exhibit 10.1

AGREEMENT FOR SALE OF REAL ESTATE

BETWEEN

VENTAS REALTY, LIMITED PARTNERSHIP,

MLD DELAWARE TRUST

AND

ASSISTED LIVING CONCEPTS, INC.

June 15, 2012



--------------------------------------------------------------------------------

AGREEMENT FOR SALE OF REAL ESTATE

This AGREEMENT FOR SALE OF REAL ESTATE (“Agreement”) is made on June 15, 2012
between VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership and
MLD DELAWARE TRUST, a Delaware business trust (collectively, “Seller”), and
ASSISTED LIVING CONCEPTS, INC., a Nevada corporation (“Purchaser”).

1. Purchase and Sale. Seller agrees to sell and assign, as applicable, to
Purchaser, and Purchaser agrees to purchase and assume, as applicable, from
Seller, the Property, as hereinafter defined, for the Purchase Price, as
hereinafter defined, and subject to the terms and conditions set forth in this
Agreement.

2. Purchase Price; Lease Termination Fee.

(a) The purchase price (the “Purchase Price”) for the Property shall be
Ninety-Seven Million Dollars ($97,000,000.00); and

(b) in addition to the payment of the Purchase Price, at Closing (defined
below), Purchaser shall also pay to Seller the sum of Three Million Dollars
($3,000,000.00) (the “Litigation Settlement Fee”) in consideration of the
dismissal of the Pending Litigation (defined below).

3. Property. “Property” means all of Seller’s right, title and interest, if any,
in (a) the land described on Exhibit A (the “Land”); (b) all easements and other
related rights appurtenant to the Land; (c) all of the buildings, structures,
fixtures and other improvements located on the Land (collectively,
“Improvements”) and (d) all property, real and personal, tangible and
intangible, currently leased by Purchaser or its affiliates under the Master
Leases. Each individual property comprising the Property is listed on Exhibit B
hereto.

4. Master Lease. For the purposes of this Agreement, (i) the “Master Leases”
shall refer to (a) that certain Amended and Restated Master Lease Agreement
dated as of January 1, 2008, by Ventas Realty, Limited Partnership, a Delaware
limited partnership (“Ventas”), as lessor, and ALC CVMA, LLC, ALC GGMG, LLC, ALC
HTIF, LLC, ALC PEDG, LLC, ALC TPCG, LLC, ALC TISSC, LLC, ALC TSKG, LLC, and ALC
WRWG, LLC, as tenant (collectively the “Ventas Lease Tenants”) and (b) that
certain Master Lease and Security Agreement, effective January 1, 2002, by and
between MLD Delaware Trust (“MLD”), as lessor, and Purchaser, as tenant (with
the Ventas Lease Tenants, the “Tenants”), as each may be amended from time to
time, and (ii) the “Guaranty of Lease” shall refer to the Guaranty of Lease
dated as of January 1, 2008 made by Assisted Living Concepts, Inc. for the
benefit of Ventas Realty Limited Partnership (the “Guaranty”). Seller and
Purchaser acknowledge and agree that the Master Leases shall be terminated at
Closing (as defined below) pursuant to the Master Lease Termination Agreement
set forth as Exhibit “I” hereto.



--------------------------------------------------------------------------------

5. Certain Representations and Warranties by Seller. Seller hereby represents
and warrants to Purchaser that (a) this Agreement has been duly authorized,
executed and delivered by Seller and is the legal, valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms, (b) the
execution and delivery of this Agreement by Seller does not violate any
provision of any agreement or judicial order to which Seller is a party or to
which Seller or, to the best of Seller’s knowledge, the Property is subject,
(c) all the documents to be delivered by Seller at Closing will, at Closing, be
duly authorized, executed and delivered by Seller (and/or, if applicable, its
affiliates), will be the legal, valid and binding obligations of Seller (and/or,
if applicable, its affiliates), and be enforceable against Seller (and/or, if
applicable, its affiliates) in accordance with their respective terms, and the
execution and delivery thereof will not violate any provision of any agreement
or judicial order to which Seller (and/or, if applicable, its affiliates) is a
party or, to the best of Seller’s knowledge, to which the Property is subject,
(d) Seller has not entered into any agreement to sell all or any portion of the
Property, and (e) there exists no judgment against Seller that is a lien against
the Property (other than any such judgment as to which, by the terms of either
of the Master Leases, Seller or Ventas is entitled to be indemnified by
Purchaser or its affiliates).

6. Certain Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller that (a) this Agreement has been duly
authorized, executed and delivered by Purchaser and is the legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, (b) the execution and delivery of this Agreement by Purchaser
does not violate any provision of any agreement or judicial order to which
Purchaser is a party or to which Purchaser or, to the best of Purchaser’s
knowledge, the Property is subject, (c) all the documents to be delivered by
Purchaser at closing will, at Closing, be duly authorized, executed and
delivered by Purchaser (and/or, if applicable, its affiliates), will be the
legal, valid and binding obligations of Purchaser (and/or, if applicable, its
affiliates), and be enforceable against Purchaser (and/or, if applicable, its
affiliates) in accordance with their respective terms, and the execution and
delivery thereof will not violate any provision of any agreement or judicial
order to which Purchaser (and/or, if applicable, its affiliates) is a party or,
to the best of Purchaser’s knowledge, to which the Property is subject, and
(d) to the best of Purchaser’s knowledge, Purchaser is not required to obtain
the consent of any third party to consummate the Transactions.

7. Closing.

(a) Closing. The closing of the sale of the Property (“Closing”) shall take
place at 10:00 a.m. (Chicago time) at the office of Barack Ferrazzano
Kirschbaum & Nagelberg LLP at 200 W. Madison Street, Chicago, Illinois or at
another place mutually agreed upon by the parties, on the date hereof (“Closing
Date”). Notwithstanding the foregoing, the parties need not attend the Closing
in person and shall have the right to close the transaction contemplated by this
Agreement pursuant to written closing escrow instructions, so long as such
instructions are consistent with the terms hereof.

 

2



--------------------------------------------------------------------------------

(b) Seller Closing Documents. At the Closing, the applicable Seller(s) shall
execute and deliver, or cause to be executed and delivered, to Purchaser the
following documents:

(i) With respect to each of the properties described on Exhibit B that is
located in Georgia, a deed in the form of Exhibit C (the “Georgia Deeds”) in
favor of Purchaser or, at the written request of Purchaser, in favor of one or
more affiliates of Purchaser designated in writing by Purchaser;

(ii) With respect to each of the properties described on Exhibit B that is
located in South Carolina, a deed in the form of Exhibit D (the “South Carolina
Deeds”) in favor of Purchaser or, at the written request of Purchaser, in favor
of one or more affiliates of Purchaser designated in writing by Purchaser;

(iii) With respect to the property described on Exhibit B that is located in
Florida, a deed in the form of Exhibit E (the “Florida Deed”) in favor of
Purchaser or, at the written request of Purchaser, in favor of an affiliate of
Purchaser designated in writing by Purchaser;

(iv) With respect to the property described on Exhibit B that is located in
Alabama, a deed in the form of Exhibit F (the “Alabama Deed”) in favor of
Purchaser or, at the written request of Purchaser, in favor of an affiliate of
Purchaser designated in writing by Purchaser;

(v) With respect to the property described on Exhibit B that is located in
Pennsylvania, a deed in the form of Exhibit G (the “Pennsylvania Deed”, and
together with the Georgia Deeds, and the South Carolina Deeds, collectively, the
“Deeds”) in favor of Purchaser or, at the written request of Purchaser, in favor
of an affiliate of Purchaser designated in writing by Purchaser;

(vi) With respect to each of the properties described on Exhibit A, a Bill of
Sale and Assignment in the form of Exhibit H, in favor of Purchaser, or, at the
written request of Purchaser, in favor of one or more affiliates of Purchaser
designated in writing by Purchaser and, if and to the extent Seller owns and
possesses any of the “Personal Property” referenced therein, Seller shall
deliver the same to Purchaser or such affiliate(s);

(vii) Notwithstanding the above, if for any individual Property no title
insurance is available based on the use of a Quit Claim Deed, Seller shall
convey title based on a special warranty deed or local equivalent.

(c) Amounts to be Paid at Closing. At the Closing, Purchaser shall pay to
Seller, by federally insured wire transfer, the total amount of (i) the Purchase
Price minus those items described in Section 8 below; and (ii) the Litigation
Settlement Fee.

(d) Further Assurances. Seller and Purchaser shall, at the Closing, and from
time to time thereafter, upon request, execute such additional documents as are
reasonably necessary in order to convey, assign and transfer the Property
pursuant to this Agreement and otherwise complete transactions contemplated by
this Agreement (collectively, the “Transactions”), provided that such documents
are consistent with the terms of this Agreement, and do not increase Seller’s or
Purchaser’s obligations hereunder or subject Seller or Purchaser to additional
liability not otherwise contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

8. Prorations and Adjustments.

Purchaser shall receive a credit at Closing equal to the amount of all prepaid
rent under the Master Leases and all amounts escrowed by Purchaser with Seller
under the Master Leases. Except for the foregoing, Purchaser and Seller hereby
acknowledge and agree that there shall be no prorations or adjustments at
Closing to the Purchase Price or the Litigation Settlement Fee.

9. Closing Costs.

(a) Without limiting the terms of Section 10(a), Seller shall be responsible for
the payment of the fees and costs of Seller’s counsel and investment advisors
representing it in connection with the Transactions.

(b) Without limiting the terms of Section 10(a), Purchaser shall be responsible
for the payment of (i) the fees and costs of Purchaser’s counsel and investment
advisors representing it in connection with the Transactions, (ii) subject to
Section 9(a), all recording fees, transfer taxes, intangible taxes, documentary
stamp taxes and title insurance costs, and all other fees, costs and expenses,
incurred by either Seller or Purchaser in connection with the Transactions, and
(iii) all costs and expenses that Seller incurred in connection with the Pending
Litigation (as defined below), which costs and expenses shall include, but not
be limited to, Seller’s legal fees incurred to prepare the complaint for, and to
prosecute, the Pending Litigation and all filing fees. Purchaser shall pay at
Closing all of the fees, taxes, costs and expenses referenced in
Section 9(b)(ii) hereof and the costs and expenses referenced in
Section 9(b)(iii), all as set forth in Schedule 9(b).

10. Post Closing Arrangements.

(a) Collection Costs. If any legal action, arbitration or other similar
proceeding is commenced to enforce or interpret any provision of this Agreement,
the prevailing party shall be entitled to an award of its attorneys’ fees and
expenses. The phrase “prevailing party” shall include a party who receives
substantially the relief desired whether by dismissal, summary judgment,
judgment or otherwise.

(b) Survival. None of the terms and conditions of this Agreement shall survive
the Closing, except Sections 5, 6, 7(d), 8, 9, 10, 11, 12 and 13.

(c) Indemnity by Purchaser for Third Party Claims. Notwithstanding anything to
the contrary herein, following the Closing Purchaser shall, and hereby does,
indemnify and hold Seller, Seller’s affiliates, and their respective partners,
officers, employees, agents, successors and assigns (all of the foregoing, the
“Seller Indemnified Parties”) harmless (on a joint and several basis) from and
against any and all losses, damages, claims, causes of action, judgments, costs
and expenses, including reasonable fees and expenses of attorneys (collectively,
“Losses”) that may be suffered or incurred by or asserted or awarded against any
or all of the Seller Indemnified Parties relating to the Master Leases or the
Property, in each case arising out of, or in connection with, or by reason of
(a) any Proceeding (as defined below), or (b) any professional or general
liability claim asserted by a third party against any or all of the Seller
Indemnified Parties (individually and collectively, a “Claim”). Provided,
however, that the preceding sentence shall not apply to Losses (i) for which
both of the following are true: (x) such Losses were caused by the willful
misconduct or gross negligence of a Seller Indemnified Party, and (y) no
Purchaser Related Party took any action or made any omission which caused such
Losses, or (ii) which result directly from a breach by a Seller Indemnified
Party of its obligations under the Master Leases. Purchaser shall reimburse the
Seller Indemnified Parties in accordance with the provisions of this Agreement.
The obligations of the Purchaser under this Section 10(c) shall survive the
Closing and terminate on the sixth (6th) anniversary of the Closing, provided,
however, that such obligations shall survive independently with respect to any
Claims that have been made by any or all of the Seller Indemnified Parties
pursuant to a Claim Notice (defined below) that is delivered to Purchaser on or
prior to such anniversary. The following requirements shall be applicable with
respect to all Claims and Losses:

 

4



--------------------------------------------------------------------------------

(i) The applicable Seller Indemnified Parties will give prompt written notice (a
“Claim Notice”) to Purchaser of any Loss that the applicable Seller Indemnified
Parties discovers or about which they receive notice and that might give rise to
a Claim by such Seller Indemnified Parties against Purchaser under this Section
10(c), stating the nature, basis and (to the extent known) amount thereof;
provided, however, that failure to give such Claim Notice shall not affect the
indemnification provided hereunder to the extent that the failure to give such
Claim Notice in a timely fashion does not have a material adverse effect on the
Purchaser or Purchaser Related Parties. Copies of any papers received in
connection with a Claim and a Loss shall be forwarded to Purchaser by the
applicable Seller Indemnified Parties together with the Claim Notice.

(ii) In case of any Claim and Loss, after Seller delivers a Claim Notice, but
prior to Purchaser’s delivery to Seller of a Defense Notice (defined below) in
which Purchaser expressly assumes control of the defense or settlement of a
Claim pursuant to subsection (iii) below, the applicable Seller Indemnified
Parties (at the sole cost and expense of Purchaser) shall contest, resist and
defend any such Claim asserted or instituted against such Seller Indemnified
Parties with counsel selected by such Seller Indemnified Parties (the
“Defense”).

(iii) The Purchaser shall have the right to control the defense or settlement of
any Claim if Purchaser first confirms in writing to Seller that (A) such Claim
is within the scope of the indemnity provided in this Section 10(c) and that
Purchaser shall pay any and all amounts required to be paid in respect of such
Claim (“Defense Notice”); and (B) any compromise or settlement of such Claim and
related Loss shall be subject to and governed by the requirements of subsection
10(c)(v) below. If Purchaser elects to assume control of the defense or
settlement of any Claim, it shall specifically so advise Seller in the Defense
Notice. After Purchaser delivers to Seller a Defense Notice in which Purchaser
expressly assumes control of the defense or settlement of a Claim, the Seller,
at its election and sole cost and expense, shall have the right, but not the
obligation to participate in the defense of any Claim. If Purchaser does not
(x) timely satisfy its indemnification obligations under this Section 10(c) or
(y) deliver a Defense Notice and elect to assume control of the defense or
settlement of the Claim pursuant to this subsection (iii), then the applicable
Seller Indemnified Parties shall continue the Defense in the manner and with the
strategy they reasonably deem appropriate and those Seller Indemnified Parties
shall determine, in their sole discretion, whether or not they shall settle or
compromise the applicable Claim and if so, on what terms.

 

5



--------------------------------------------------------------------------------

(iv) Purchaser and the applicable Seller Indemnified Parties will render to each
other such assistance as may reasonably be required of each other in order to
ensure a proper and adequate Defense of any Claim.

(v) Purchaser will not make any settlement or compromise of a Claim under this
Section 10(c), without the prior written consent of Seller unless such
settlement or compromise of a Claim includes, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the Seller Indemnified Parties of
an unconditional and irrevocable release from all liability in respect of such
Claim (a “Release”). If Purchaser desires and is able to effect a bona fide
compromise or settlement, at Purchaser’s sole expense, of any Claim involving a
Loss, and such compromise or settlement includes, as an unconditional term
thereof, a Release and the compromise or settlement does not require any form of
relief from Seller Indemnified Parties other than Purchaser’s payment of money
damages or other money payment, and Seller refuses to consent to such compromise
or settlement, then Purchaser’s liability under this Section 10(c), with respect
to such Claim shall be limited to the amount so offered in compromise or
settlement, together with all legal and other expenses that may have been
incurred prior to the date on which Seller refuses to consent to such compromise
or settlement.

(d) The Seller Indemnified Parties that are not parties to this Agreement are
third party beneficiaries of this Agreement.

(e) For purposes of this Section 10(c), “Proceeding” means any and all
proceedings, including, without limitation, actions, suits, arbitrations,
alternative dispute resolution mechanisms, investigations, administrative
hearings, subpoenas and other proceedings, whether civil, criminal,
administrative or investigative, except any proceedings initiated by the Seller
Indemnified Parties against the Seller or the Tenants.

11. Brokers. Each of Seller and Purchaser represents to the other that it has
not engaged or dealt with any broker, finder or investment advisor in connection
with the sale of the Property or the other Transactions other than investment
advisor(s) retained by it and covenants to pay any fees or other amounts owing
to its investment advisor(s) on account of this Agreement or the Transactions.
Seller and Purchaser shall indemnify, hold harmless and defend the other, its
affiliates, and its and their officers, directors, affiliates, agents and
employees, against and from all claims, demands, causes of action, judgments,
and liabilities (including, without limitation, reasonable attorneys’ fees and
costs) which arise from a breach of such parties’ respective representations and
covenants set forth in this Section 11.

 

6



--------------------------------------------------------------------------------

12. Certain Warranties; Disclaimer and Release.

(a) Notwithstanding anything to the contrary contained in this Section 12, the
purchase, sale and conveyance of the Property shall be made with the limited
warranties from Seller to Purchaser contained in the Deeds.

(b) Disclaimer. Purchaser agrees that Purchaser is purchasing the Property in
“AS IS”, “WHERE IS”, “WITH ALL FAULTS” condition, and, subject to Section 5 and
to Section 12(a), without any warranties, representations or guarantees, either
express or implied, of any kind, nature, or type whatsoever from, or on behalf
of, Seller. Without in any way limiting the generality of the immediately
preceding sentence, Purchaser further acknowledges and agrees that, in entering
into this Agreement and closing the Transactions hereunder, but subject to
Section 5 and to Section 12(a):

(i) Each of Seller and its affiliates, and its and their officers, directors,
employees and agents, expressly disclaims, has not made, and will not and does
not make, any warranties or representations, express or implied, with respect to
the Property or any portion thereof, the physical condition or repair or
disrepair thereof, the value, profitability or marketability thereof or the
title thereto, or of any of the appurtenances, facilities or equipment thereon;

(ii) Each of Seller and its affiliates, and its and their officers, directors,
employees and agents, expressly disclaims, has not made, will not, and does not,
make, any warranties, express or implied, of merchantability, habitability or
fitness for a particular use;

(iii) As the tenant (or direct or indirect owner thereof) at the Property,
Purchaser has had complete and sole possession of the Property since January 1,
2002, and has accordingly had the opportunity to perform a full investigation of
the Property prior to the date hereof, and Purchaser is fully satisfied with its
opportunity to investigate the Property prior to the date hereof;

(iv) Purchaser has not relied upon any statement or representation by or on
behalf of Seller unless such statement or representation is specifically set
forth in this Agreement; and

(v) As of the date hereof, Purchaser has made such legal, factual and other
inquiries and investigations as Purchaser has deemed necessary, desirable or
appropriate with respect to the Property and the value and marketability thereof
and of the appurtenances, facilities and equipment thereof. Such inquiries and
investigations of Purchaser are hereby deemed to include, without limitation,
the physical components of all portions of the Improvements, the condition of
repair of the Property or any portion thereof, such state of facts as a current
title report and/or an accurate survey would show or disclose, and the present
and future zoning, ordinances, resolutions and regulations of the city, county
and state where the Improvements are located.

 

7



--------------------------------------------------------------------------------

(c) Release. With this entire Section 12(c) being subject to Section 10(c), each
of Purchaser Related Parties (as hereinafter defined) and each of Seller
Indemnified Parties hereby waives, releases and discharges at law, equity,
contract, tort or otherwise any claim, known or unknown, matured or not matured,
it has, ever had, might have had, or may have in the future against the other
relating to, arising out of, resulting from or with respect to the Master
Leases, the Property and the Guaranty, including without limitation: (i) the
condition of the Property, either patent or latent, (ii) Purchaser Related
Parties’ performance, non-performance, partial performance or breach (whether
intentional, negligent or otherwise) of any obligation under the Master Leases,
the Guaranty, and the inaccuracy of any representation or warranty of a
Purchaser Related Party under the Master Leases and the Guaranty, (iii) the
Purchaser Related Parties’ ability, inability or failure, to obtain or maintain
temporary or final certificates of occupancy or other licenses, permits or other
governmental authorizations for the use or operation of the Improvements, and/or
certificates of compliance for the Improvements, (iv) the content or form of all
certificates, notices or other communications of the Purchaser Related Parties
delivered under the Master Leases, the Guaranty, or the failure of the Purchaser
Related Parties to deliver any such documents, including in each case,
pertaining to the actual or reported occupancy of the Property or any part
thereof or reported, actual or potential income, or profits, to be derived from
the Property, (v) the real estate, or other, taxes or special assessments, now
or hereafter payable on account of, or with respect to, the Property,
(vi) Purchaser Related Parties’ ability or inability to demolish the
Improvements or otherwise develop the Property, (vii) the environmental
condition of the Property, (viii) any default or alleged default by the other
with respect to the Master Leases, the Guaranty or the Property under the Master
Leases, including without limitation, any default or alleged default regarding
the granting or withholding of Seller’s consent to any proposed sublease(s) with
respect to all or any portion of the Property or the Purchaser Related Parties
obtaining, failure to obtain, maintain or breach of any governmental licenses,
permits or approvals, orders, directions, surveys or other communications with
any person in connection with the Master Leases, the Guaranty or any such
proposed sublease(s), and also including without limitation, any defaults under
the Master Leases or the Guaranty alleged at any time, or may be or may have
been alleged by Seller Indemnified Parties against Purchaser Related Parties;
(ix) the operation or management of the Property; or (x) any other matter
relating to the Property, the Master Leases or the Guaranty. Further each of
Purchaser Related Parties and Seller Indemnified Parties specifically hereby
releases the other from all causes of actions, claims or rights alleged, or
which could have been alleged, concerning or arising out of the matters set
forth in the complaint or amended complaint filed in Ventas Realty, Limited
Partnership v. ALC CVMA, LLC, et al., Case No. 12-CV-3107 (U.S. Dist. Ct. N.
Ill.) (the “Pending Litigation”). It is the intention of both Seller and
Purchaser that the language in this paragraph shall be read and construed
liberally in order to allow the Seller Indemnified Parties and the Purchaser
Related Parties to go their separate ways without any further disputes
concerning any or all of the Property, the Master Leases and the Guaranty, its
and their respective history and operation and in the case of the Property, the
sale thereof; provided, however, that in all events and under all circumstances,
the provisions of Section 10(c) shall survive the Closing for the period
specified in Section 10(c), and in the event of any conflict between the
provisions of Section 10(c) and those of this Section 12, the provisions of
Section 10(c) shall control in all events. “Purchaser Related Parties” mean the
Purchaser, the Purchasers’ affiliates and their respective partners, officers,
employees, agents, successors and assigns. The Purchaser Related Parties that
are not parties to this Agreement are third party beneficiaries of this
Agreement.

 

8



--------------------------------------------------------------------------------

13. General Provisions.

(a) Entire Agreement. This Agreement and exhibits hereto (i) constitute the
entire agreement of Seller and Purchaser with respect to sale of the Property
and (ii) supersede all prior or contemporaneous written or oral agreements,
whether express or implied, related to the subject matter hereof.

(b) Amendments. This Agreement may be amended only by a written agreement
executed and delivered by Seller and Purchaser.

(c) Waivers. No waiver of any provision or condition of, or default under, this
Agreement by any party shall be valid unless in writing signed by such party. No
such waiver shall be taken as a waiver of any other or similar provision or of
any future event, act, or default.

(d) Time. Time is of the essence of this Agreement. In the computation of any
period of time provided for in this Agreement or by law, the day of the act or
event from which the period of time runs shall be excluded, and the last day of
such period shall be included, unless it is not a Business Day, in which case it
shall run to the next day which is a Business Day. For the purpose of this
Agreement, the term “Business Day” means any day other than (i) Saturday,
(ii) Sunday, or (iii) any other day when federally insured banks in Chicago,
Illinois or New York, New York are required or authorized to be closed.

(e) Unenforceability. In the event that any provision of this Agreement shall be
unenforceable in whole or in part, such provision shall be limited to the extent
necessary to render the same valid, or shall be excised from this Agreement, as
circumstances require, and this Agreement shall be construed as if said
provision had been incorporated herein as so limited, or as if said provision
has not been included herein, as the case may be.

(f) Notices. Any notices or other communications permitted or required to be
given hereunder shall be in writing, shall be delivered personally, by reputable
overnight delivery service, or by fax (provided a hard copy is delivered on the
next Business Day by personal delivery or reputable overnight delivery service),
and shall be addressed to the respective party as set forth in this
Section 13(f). All notices and communications shall be deemed given and
effective upon receipt thereof.

 

To Seller:

MLD Delaware Trust

c/o Ventas, Inc.

353 N Clark Street, Suite 3300

Chicago, IL 60654

Attn: Joseph D. Lambert

Fax:  (312) 660-3861

 

9



--------------------------------------------------------------------------------

With copies to:

MLD Delaware Trust

c/o Ventas, Inc.

10350 Ormsby Park Place, Suite 300

Louisville, Kentucky 40223

Attn: T. Richard Riney

Fax:  (502) 357-9001

 

  and

 

  Barack Ferrazzano Kirschbaum

    & Nagelberg LLP 200

West Madison, Suite 3900

Chicago, Illinois 60606

Attn: Douglas W. Anderson, Esq.

Phone: (312) 984-3195

Fax:     (312) 984-3150

 

To Purchaser:

Assisted Living Concepts, Inc.

W140 N8981 Lilly Road

Menomonee Falls, WI 53051

Attention: Chief Financial Officer

Facsimile: (262) 251-7562

 

With a copy to:

Assisted Living Concepts, Inc.

W140 N8981 Lilly Road

Menomonee Falls, WI 53051

Attention: General Counsel

Facsimile: (262) 251-7627

(g) Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Illinois without regard to the laws regarding
conflicts of laws.

(h) Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as a single
instrument.

(i) Construction. Seller and Purchaser agree that each party and its counsel
have reviewed and approved this Agreement, and that any rules of construction
that provide that ambiguities be resolved against the drafting party shall not
be used in the interpretation of this Agreement or any amendments or exhibits
hereto. The words “include”, “including”, “includes” and any other derivation of
“include” means “including, but not limited to” unless specifically set forth to
the contrary. As used in this Agreement, the neuter shall include the feminine
and masculine, the singular shall include the plural, and the plural shall
include the singular, except where expressly provided to the contrary. The words
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section, subsection or other
subdivision. Headings of sections herein are for convenience of reference only,
and shall not be construed as a part of this Agreement. Except to the extent
expressly provided otherwise in this Agreement, references to “sections” or
“subsections” in this Agreement shall refer to sections and subsections of this
Agreement, and references to “exhibits” in this Agreement shall mean exhibits
attached to this Agreement.

 

10



--------------------------------------------------------------------------------

(j) Form of Payment. All amounts required to be paid by Purchaser to, or as
directed by, Seller pursuant to the terms hereof shall, unless otherwise
directed by Seller in writing, be paid by federally insured wire transfer of
immediately available funds. Payments required by the terms hereof to be made on
a particular date shall be deemed to have been timely made if Seller (or any
alternate payee designated by Seller) receives such payment in the account
specified in the wire transfer instructions, to be provided to Purchaser by
Seller, not later than 5:00 p.m. Chicago time on the date specified for such
payment.

(k) 1031 Exchange. Purchaser recognizes and understands that this transaction
may be part of a contemplated “like kind” exchange for Seller under §1031 of the
Internal Revenue Code (the “Exchange”). As such, Purchaser agrees to cooperate
with Seller in effectuating the Exchange, which cooperation may include the
execution of documents and the taking of other reasonable action, as is
necessary in the opinion of Seller, to accomplish the Exchange; provided,
however, that Purchaser shall not be required to assume any additional expense
or liability in connection with, or as part of its cooperation with, the
Exchange. Purchaser specifically consents to Seller’s assignment of its rights
(but not its obligations) under this Agreement to a qualified intermediary (as
defined in Treas. Regs. 1.1031(k)-1(g)(4)) in connection with a possible
Exchange. The covenant contained in this Section 13(k) shall survive the Closing
and shall not be merged into any instrument of conveyance delivered at Closing.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

  PURCHASER:  

ASSISTED LIVING CONCEPTS, INC.,

a Nevada corporation

  By:   /s/ Charles H. Roadman, II, M.D.   Name:   Charles H. Roadman, II, M.D.
  Its:   President & CEO   SELLER:   MLD DELAWARE TRUST, a Delaware business
trust   By:   /s/ Joseph D. Lambert   Name:   Joseph D. Lambert   Its:   Vice
President  

VENTAS REALTY, LIMITED PARTNERSHIP,

a Delaware limited partnership

  By:   Ventas, Inc.   Its:   Sole General Partner     By:   /s/ Joseph D.
Lambert     Name:    Joseph D. Lambert     Its:   Vice President

 

S-1



--------------------------------------------------------------------------------

Joinder

The undersigned Ventas Lease Tenants hereby join in this Agreement for the
purpose of agreeing to those provisions applicable to the Tenants.

 

  ALC CVMA, LLC, a Georgia limited liability company   By:  

ALC Operating, LLC, a Wisconsin

limited liability company, its Manager

    By:       ALC GGMG, LLC, a Georgia limited liability company   By:  

ALC Operating, LLC, a Wisconsin

limited liability company, its Manager

    By:    

 

S-2



--------------------------------------------------------------------------------

 

ALC HTIF, LLC, a Georgia limited liability company

 

By:

 

ALC Operating, LLC, a Wisconsin

limited liability company, its Manager

   

By:

     

ALC TPCG, LLC, a Georgia limited liability company

 

By:

 

ALC Operating, LLC, a Wisconsin

limited liability company, its Manager

   

By:

     

ALC PEDG, LLC, a Georgia limited liability company

 

By:

 

ALC Operating, LLC, a Wisconsin

limited liability company, its Manager

   

By:

   

 

S-3



--------------------------------------------------------------------------------

  ALC TISSC, LLC, a Georgia limited liability company   By:  

ALC Operating, LLC, a Wisconsin

limited liability company, its Manager

    By:        ALC TSKG, LLC, a Georgia limited liability company   By:  

ALC Operating, LLC, a Wisconsin

limited liability company, its Manager

    By:       ALC WRWG, LLC, a Georgia limited liability company   By:  

ALC Operating, LLC, a Wisconsin

limited liability company, its Manager

    By:    

 

S-4



--------------------------------------------------------------------------------

EXHIBIT A

LAND

The legal descriptions of the Land comprising the Property attached to the
applicable Master Lease thereof.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PROPERTY

Property commonly known as:

 

1. Greenwood Gardens, Marietta, Georgia

 

2. The Sanctuary, Acworth, Georgia

 

3. Winterville Retirement Center, Winterville, Georgia

 

4. Highland Terrace, Inverness, Florida

 

5. The Inn at Seneca, Seneca, South Carolina

 

6. Ashley House, Greenwood, South Carolina

 

7. Langston House, Clinton, South Carolina

 

8. Pinewood House, Goose Creek, South Carolina

 

9. Tara Plantation, Cumming, Georgia

 

10. Peachtree Estates, Dalton, Georgia

 

11. CaraVita Village, Montgomery, Alabama

 

12. Moorehead House, Pennsylvania

 

B - 1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GEORGIA DEED

AFTER RECORDING RETURN TO:

 

              

Attn:

       

QUITCLAIM DEED

(            County, GEORGIA)

This indenture is made as of this             day of             , 2012, by and
between             a(n)             (“Grantor”) and             a(n)
            (“Grantee”) (the words “Grantor” and “Grantee” to include their
respective heirs, successors and assigns where the context requires or permits).

W I T N E S S E T H, T H A T:

GRANTOR, for and in consideration of the sum of One and No/100ths Dollars
($1.00) and other good and valuable consideration, in hand paid at and before
the sealing and delivery of these presents, the receipt and sufficiency whereof
are hereby acknowledged, has remised, conveyed and quitclaimed, and by these
presents does hereby remise, convey and forever QUITCLAIM unto the said Grantee
all of Grantor’s right, title and interest in and to the property described in
Exhibit A attached hereto and by reference made a part hereof TOGETHER WITH all
buildings and other improvements situated thereto or attached thereto and all
tenements, hereditaments, improvements, appurtenance, rights, easements,
licenses, benefits and rights-of-way appurtenant thereto (hereinafter referred
to as the “Property”).

TO HAVE AND TO HOLD the Property unto the said Grantee, so that Grantor shall
not at any time, by any means or ways, have, claim or demand any right, title or
interest in or to the Property or its appurtenances, or any rights thereof.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed and sealed this Quit Claim Deed as of
the date set forth above.

 

Signed, sealed and delivered       in the presence of:             By:    
Unofficial Witness           Name:         Its:             [CORPORATE SEAL]
Notary Seal       Commission Expiration Date:       [NOTARIAL SEAL]      

 

C - 2



--------------------------------------------------------------------------------

EXHIBIT A TO GEORGIA QUIT CLAIM DEED

Legal Description

 

C - 3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SOUTH CAROLINA DEED

GRANTEE’S ADDRESS:

 

            Attn:      

 

STATE OF SOUTH CAROLINA        

   )       )    TITLE TO REAL ESTATE

COUNTY OF             

   )    (SOUTH CAROLINA)

KNOW ALL MEN BY THESE PRESENTS, that             , a(n)             (hereinafter
“Grantor”) in consideration of Ten and No/l00 Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, has
granted, bargained, sold and released and by these presents does hereby
quitclaim, remise and release unto             , a(n)             (hereinafter
“Grantee”) its successors and assigns forever, the following real property,
to-wit:

SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF (the “Property”)

THIS conveyance is subject to all easements, conditions, covenants,
restrictions, zoning ordinances, encumbrances and rights-of-way which are a
matter of public record anchor actually existing upon the ground affecting the
Property.

Together with all and singular the rights, members, hereditaments and
appurtenances to said Property belonging or in any wise incident or
appertaining; to have and to hold all and singular the Property unto the Grantee
and the Grantee’s heirs or successors and assigns, forever. And, the Grantor
does hereby bind the Grantor and the Grantor’s heirs or successors and assigns,
to warrant and forever defend all and singular the said premises unto the
Grantee and the Grantee’s heirs or successors and assigns, against the Grantor
and the Grantor’s heirs or successors and assigns.

[Signature page follows]

 

D - 1



--------------------------------------------------------------------------------

WITNESS the Grantor’s hand and seal as of the             day of             ,
2012

 

      ,                   a(n)        

 

      By:         Name:           Its:    

 

STATE OF                          

  )     )   ACKNOWLEDGMENT

COUNTY OF                     

  )  

I,             , a Notary Public for the State of             , do hereby
certify that             , as             of             , a(n)             ,
personally appeared before me this             day of             , 2012, and
acknowledged the due execution of the foregoing instrument.

 

      [SEAL]   My commission expires:  

 

After recording, return to:                   Attn:      

 

D - 2



--------------------------------------------------------------------------------

EXHIBIT A TO SOUTH CAROLINA QUIT CLAIM DEED

LEGAL DESCRIPTION

 

D - 3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF FLORIDA DEED

INSTRUMENT PREPARED BY:

 

           

Attention:

     

AFTER RECORDING RETURN TO:

 

           

Attention:

     

Property Tax Folios #:                                          
                           

QUITCLAIM DEED

(FLORIDA)

THIS QUITCLAIM DEED, made this             day of             , 2012 by
            , a(n)             , whose address is             (the “Grantor”),
to             , a(n)             whose address is             (the “Grantee”).

THAT the Grantor, for and in consideration of the sum of Ten Dollars ($10.00) to
it in hand paid by the Grantee, the receipt, adequacy and sufficiency whereof is
hereby acknowledged, does hereby quitclaim, remise and release unto the Grantee,
its successors and assigns, all rights, title and interest which Grantor has, if
any, in the following real property (the “Property”) situated in the County of
            , in the State of Florida, and in the City of             , and
legally described on Exhibit A attached hereto and made a part hereof.

TOGETHER with all the tenements, hereditaments, easements, limited common
elements, and appurtenances belonging or in any way appertaining to the
Property, provided that nothing contained herein shall be deemed to reimpose
same.

TOGETHER with all buildings and other improvements as presently located on the
Property.

TOGETHER with all of Grantor’s right, title and interest, if any, in and to any
strips or gores pertaining to the Property and to the streets, avenues, roads,
ways, alleys, rights-of-way, waterways and canals, open or proposed, in front
of, adjoining or adjacent to the Property;

 

E - 1



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the said rights in said real estate, with all and singular,
the rights, members, hereditaments, and appurtenances thereunto belonging or in
anywise appertaining, and all (if any) the estate, right, title, interest, lien,
equity and claim whatsoever of Grantor, either in law or equity, to the only
proper use, benefit and behoof of the Grantee, its successors and assigns,
forever. Notwithstanding anything herein to the contrary, Grantor makes no
representations or warranties with respect to said real estate, and shall have
no obligation to defend the right and title to the above described real estate
unto the Grantee, its successors and assigns, against the any claims or demands
of Grantor, persons whomsoever claiming by, through, or under Grantor, or any
other persons whatsoever.

The terms and provisions contained herein shall be binding upon and inure to the
benefit of the parties hereto, and their respective successors and assigns.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

E - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Quitclaim Deed to be executed in
its name and caused its seal to be affixed as of the day and year first above
written.

 

    GRANTOR:    

                                 , a(n)                                    

 

WITNESS SIGNATURE     By:         Name:         Its:     TYPE OR PRINT WITNESS
NAME             (SEAL)         WITNESS SIGNATURE               TYPE OR PRINT
WITNESS NAME      

 

STATE OF

       

COUNTY OF

       

The foregoing instrument was acknowledged before me this             day of ,
2012, by             , as             of             , a(n)             , on
behalf of the             . He/She is [        ] personally known to me or
[        ] has produced as identification.

 

Notary Stamp/Seal:

   

 

Notary Public

           

 

(Type, Print or Stamp Name)

    My Commission Expires:

 

E - 3



--------------------------------------------------------------------------------

EXHIBIT A TO FLORIDA QUITCLAIM DEED

LEGAL DESCRIPTION

 

E - 4



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ALABAMA DEED

 

PREPARED BY AND RETURN TO:       Attention:    

 

MAIL TAX STATEMENTS TO:       Attention:    

STATUTORY WARRANTY DEED

(Alabama)

This SPECIAL WARRANTY DEED (this “Deed”), dated as of                     ,
20    , is made and entered into by and between                     , a
                     (“Grantor”), whose address is                      and ,
(“Grantee”), whose address is:                     .

WITNESSETH:

Grantor, for and in consideration of the sum of One Dollar ($1.00) and other
good and valuable consideration paid by Grantee, the receipt and sufficiency of
which are hereby acknowledged, does by these presents GRANT, BARGAIN, SELL, AND
CONVEY unto Grantee, the real estate (the “Real Estate”) situated in the County
of                     , and State of Alabama, together with all rights and
appurtenances to the same belonging, and described as follows:

TO HAVE AND TO HOLD, unto Grantee and to the successors and assigns of Grantee
forever. Grantor hereby covenants that it and its successors and assigns shall
and will WARRANT AND DEFEND the title to the Real Estate unto Grantee and
Grantee’s successors and assigns forever, against the lawful claims of all
persons claiming an interest in the Real Estate by, through or under Grantor,
but none other, excepting, however, the Permitted Exceptions.

 

F - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed and delivered this Deed as of the day
and year first above written.

 

    “GRANTOR”           By:         Printed Name:         Title:    

 

    Attest:         Printed Name:         Title:    

STATE OF                     

COUNTY OF                 

I, the undersigned, a Notary Public in and for said City in said State, hereby
certify that                     , whose name as                      of
                    , a                     , is signed to the foregoing, and
who is known to me, acknowledged before me on this day that, being informed of
the contents of the foregoing,                      as such officer and with
full authority executed the same voluntarily for and as the act of said
corporation on the day the same bears date.

Given under my hand and official seal as of                     , 20    .

 

   Notary Public

 

F - 2



--------------------------------------------------------------------------------

    “GRANTEE”           By:         Printed Name:         Title:    

STATE OF                     

COUNTY OF                     

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                     , whose name as                      of
                    , a                      limited liability company, is
signed to the foregoing, and who is known to me, acknowledged before me on this
day that, being informed of the contents of the foregoing,                     
as such officer and with full authority executed the same voluntarily for and as
the act of said                      on the day the same bears date.

Given under my hand and official seal as of             , 20    .

 

   Notary Public

 

F - 3



--------------------------------------------------------------------------------

EXHIBIT A TO ALABAMA SPECIAL WARRANTY DEED

Legal Description

 

F - 4



--------------------------------------------------------------------------------

EXHIBIT B TO ALABAMA SPECIAL WARRANTY DEED

Permitted Exceptions

 

F - 5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PENNSYLVANIA DEED

QUIT CLAIM DEED

(PENNSYLVANIA)

 

 

a                                  ,

 

   Grantor

to

 

 

a                                  ,

 

   Grantee

Premises:

 

 

 

 

                             , Pennsylvania

 

The address of the within-named Grantee is:         Attn:    

 

  On Behalf of Grantee

 

G - 1



--------------------------------------------------------------------------------

QUIT CLAIM DEED

THIS INDENTURE is made the              day of             , 2012 between
            , a             (hereinafter called the “Grantor”), of the one part,
and             , a             (hereinafter called the “Grantee”), of the other
part.

WITNESSETH, that the Grantor, for and in consideration of the sum of Ten Dollars
($10.00) lawful money of the United States of America, unto it well and truly
paid by the Grantee, at or before the sealing and delivery hereof, the receipt
whereof is hereby acknowledged, has quit claimed, bargained and sold, aliened,
enfeoffed, released and confirmed, and by these presents does quit claim,
bargain and sell, alien, enfeoff, release and confirm unto the Grantee, its
successors and assigns,

ALL THOSE CERTAIN [lots or parcels of land] situate in             ,
             County, Commonwealth of Pennsylvania, bounded and described as set
forth in the legal description attached to this Deed as Exhibit “A” and
incorporated by reference (the “Property”).

UNDER AND SUBJECT to all those matters of record encumbering the Property.

TOGETHER with all of Grantor’s interest (if any) in and to the improvements,
ways, streets, alleys, driveways, passages, waters, water-courses, rights,
liberties, privileges, hereditaments and appurtenances, whatsoever unto the
Property belonging, or in any wise appertaining, and the reversions and
remainders, rents, issues, and profits thereof; and all the estate, right,
title, interest, property, claim and demand whatsoever of the Grantor, in law,
equity, or otherwise howsoever, of, in and to the same and every part thereof.

TO HAVE AND TO HOLD the said lot or piece of ground above described,
hereditaments and premises hereby granted, or mentioned and intended so to be,
with the appurtenances, unto the Grantee, its successors and assigns, to and for
the only proper use and behoof of the Grantee, its successors and assigns
forever.

UNDER AND SUBJECT, as aforesaid.

AND the Grantor, for itself and its successors and assigns, does covenant,
promise and agree, to and with the Grantee, its successors and assigns, by these
presents, that it, the Grantor, and its successors and assigns, all and singular
the hereditaments and premises hereby granted or mentioned and intended so to
be, with the appurtenances, unto the Grantee, its successors and assigns,
against the Grantor and its successors and assigns.

 

G - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has hereunto set its seal dated the day and year
first above written.

SIGNED AND DELIVERED

IN THE PRESENCE OF:

 

                    , a                      By:     Name:     Title:    

 

G - 3



--------------------------------------------------------------------------------

STATE OF                         :       :    SS COUNTY OF                     
   :   

On this              day of             , 2012, before me a Notary Public in and
for the State of             , the undersigned officer, personally appeared
            , who acknowledged himself to be the              of             , a
            , known to be (or satisfactorily proven) to be the person whose name
is subscribed to the within instrument, and that he executed the foregoing
instrument for the purposes therein contained by signing the name of the
            .

In Witness Whereof, I hereunto set my hand and official seal.

 

     [SEAL]

Notary Public

 

My Commission Expires:     

 

G - 4



--------------------------------------------------------------------------------

EXHIBIT “A” TO PENNSYLVANIA QUIT CLAIM DEED

 

G - 5



--------------------------------------------------------------------------------

EXHIBIT H

BILL OF SALE AND ASSIGNMENT

FOR VALUE RECEIVED, MLD Delaware Trust, a Delaware business trust and Ventas
Realty, Limited Partnership (collectively, “Seller”), hereby transfer and assign
to Assisted Living Concepts, Inc., a Nevada corporation (“Purchaser”), all of
Seller’s right, title and interest, if any, in the following (collectively, the
“Personal Property”): (a) the tangible personal property located on the land
described in Exhibit A attached hereto and made a part hereof (the “Land”) or in
any buildings, structures, fixtures or other improvements located on the Land
(the “Improvements”); (b) all transferable warranties or guaranties held by
Seller, to the extent relating to the Land or the Improvements, including,
without limitation, any construction related warranties or guaranties held by
Seller; (c) to the extent assignable, all licenses, certificates,
authorizations, approvals, building permits, and other applicable permits and
licenses issued by any governmental authority and held by Seller, to the extent
relating to the ownership (as opposed to the operation or occupancy) of the Land
or the Improvements; (d) all plans and specifications (including architectural,
mechanical, plumbing, landscaping, engineering, and electrical plans and
specifications), zoning files, drawings, working drawings, plans, site plans,
mechanical drawings, and specifications related to the construction or
landscaping of the Improvements that Seller owns and has in its possession; and
(e) any pending challenges relating to property taxes assessed against the Land
or Improvements and any property tax refunds for previous years’ property tax
payments.

This Bill of Sale and Assignment is delivered pursuant to the terms of that
certain Agreement for Sale of Real Estate dated as of May 11, 2012 between
Seller and Purchaser (the “Sale Agreement”). The Personal Property, if any, is
transferred in “AS IS”, “WHERE IS”, “WITH ALL FAULTS” condition, and without any
warranties, representations or guarantees, either express or implied, of any
kind, nature, or type whatsoever from, or on behalf of, Seller, and otherwise in
accordance with the terms of Section 14 and the other provisions of the Sale
Agreement, except that Seller warrants to Purchaser that its right, title and
interest, if any, in the Personal Property is not encumbered by any lien or
security interest securing borrowed indebtedness of Seller.

[Signature Page Follows]

 

H - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment as of
the [    ] day of June, 2012.

 

SELLER:

 

MLD DELAWARE TRUST, a Delaware business trust

By:     Name:     Its:    

 

VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership By:   Ventas,
Inc. Its:   Sole General Partner   By:       Name:       Its:    

 

H - 2



--------------------------------------------------------------------------------

EXHIBIT A

TO BILL OF SALE AND ASSIGNMENT

LEGAL DESCRIPTION

 

H - 3



--------------------------------------------------------------------------------

EXHIBIT I

MASTER LEASE TERMINATION AGREEMENT

 

I - 1



--------------------------------------------------------------------------------

SCHEDULE 9(b)

CLOSING COSTS AND EXPENSES

 

Schedule 9(b) - 1